department of the treasury internal_revenue_service washington d c date gl-600276-99 cc el d uilc number release date internal_revenue_service national_office chief_counsel_advice memorandum for christopher b sterner assistant district_counsel virginia-west virginia district_counsel from subject david l fish chief branch disclosure litigation cc el d request for deviation from approved national template for the federal employee identification numbers feins initiative this chief_counsel_advice responds to your correspondence dated date this document is not to be cited as precedent we have reviewed the model fein mou and amendments which the virginia-west virginia district proposes to use for the mou between the service and the virginia- west virginia district and the west virginia tax authority wvtc for the most part the proposed mou and amendments correctly carry out the important concept that the state is acting on behalf of the taxpayer not on behalf of the irs however we have three main areas of concern that should be addressed to accurately reflect the roles of the agencies to correctly demonstrate the relationship between the parties it is best if certain terminology is used consistently we recognize that this language was taken verbatim from a national_office model however we recommended in a prior correspondence suggested language to be used in the mou please consult that correspondence for guidance on the proper terminology gl-600276-99 the next issue concerns the wvta’s dual status under the proposed mou ie first assigning eins and then receiving tax data from the service under sec_6103 in order to properly reflect wvta’s dual status proposed sec_2 application and assignment procedures paragraph e should contain the following text the cincinnati service_center will provide the wvtc with rejected ss-4 information by striking through the incorrect ein and replacing it with the taxpayers correct ein the ss-4 will be faxed to the wvtc at xxxx the authority for this disclosure is sec_6103 the basic and or implementing agreement between the irs and wvtc constitute the written request required pursuant to that section we also recommend making the mou itself a valid sec_6103 request by having it signed by the head of the state tax agency and having the mou designate the individuals who are going to receive the return_information in this way the mou can also be referenced in paragraph e additionally paragraph disclosure of information- general should read as follows the form ss-4 collected by the state each item of information on that form and the conditional fein issued by the state are not tax_return information as that term is defined in sec_6103 ____________ will receive return_information from the irs pursuant to paragraph e and sec_6103 such ein return_information may only be used by the wtvc for state tax_administration_purposes if you have any further questions please call
